            Case 1:17-cr-00171-LTS Document 98 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                   No. 17-CR-171 LTS

CLAYVON GIVENS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Clayvon Givens’s pro se letter dated January

13, 2021, seeking the Court’s guidance about two issues—the effect of Mr. Givens’s New York

State criminal record on his eligibility for release to a halfway house, and “the concurrency of

[his] state and federal sentences”—both of which were discussed on the record at Mr. Givens’s

sentencing hearing on July 26, 2017, at which Mr. Givens was represented by CJA counsel

Sanford Talkin. (See Docket Entry No. 74 at 4-6, 30.)

                 It is hereby ordered that Sanford Talkin, Esq., is reappointed as CJA counsel for

Mr. Givens, for the limited purpose of advising and assisting him with regard to the two issues

raised in Mr. Givens’s letter January 13, 2021.

                 Chambers will mail a copy of this Order to Mr. Givens.

        SO ORDERED.

Dated: New York, New York
       January 27, 2021
                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     United States District Judge

Copy mailed to:

Clayvon Givens


US V GIVENS - ORD RE JAN 13 LTR.DOCX                       VERSION JANUARY 27, 2021                  1
          Case 1:17-cr-00171-LTS Document 98 Filed 01/27/21 Page 2 of 2




Reg. No. 78533-054
FCI Allenwood Medium
Federal Correctional Institution
P.O. Box 2000
White Deer, PA 17887




US V GIVENS - ORD RE JAN 13 LTR.DOCX    VERSION JANUARY 27, 2021          2
